Citation Nr: 0813263	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  0303058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid disease, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1945 to May 1949, 
and from January 1951 to April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a kidney/bladder disorder, asbestosis, and for 
thyroid disease as a result of exposure to ionizing 
radiation.  

The veteran initiated appeals as to the three issues noted 
above.  Those matters came before the Board in December 2004.  
At that time, the kidney/bladder claim was dismissed, as the 
veteran had requested that such appeal be withdrawn from 
consideration.  Additionally, the December 2004 Board 
decision denied the claim of entitlement to service 
connection for asbestosis and remanded the thyroid claim in 
order to accomplish additional development.  

The Board notes that a claim of entitlement to service 
connection for headaches was denied in rating decisions dated 
in July 2002 and February 2003.  The veteran did not initiate 
an appeal as to this issue.  

In a February 2003 rating decision, service connection for 
chronic obstructive pulmonary disease (COPD) was denied.  The 
veteran did not initiate an appeal as to this issue.  

In November 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  




FINDINGS OF FACT

1.  The veteran participated in Operation SANDSTONE in May 
1948.

2.  The competent evidence shows a current thyroid disorder, 
first treated several decades following separation from 
active service, but does not demonstrate thryroid cancer. 

3.  The competent evidence does not causally relate the 
thyroid disorder to in-service radiation exposure or to any 
other incident of active service.

4.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matter on appeal.


CONCLUSION OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 
3.311 (2007).

2.  An IME opinion is not warranted in this case. 38 U.S.C.A. 
§ 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 20.901(d) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of May 2002 and 
February 2005 letters that fully addressed all four notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Additionally, although the letter was returned as 
undeliverable, evidence of record shows that the first letter 
was not sent to the veteran's last-known address.  A second 
communication was sent to the revised address and was not 
returned.

With respect to the Dingess requirements, in December 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The case was readjudicated by way or a statement of the case 
in November 2002 and supplemental statements of the case 
dated in February 2003, February 2004, and December 2007.  
Thus, the timeliness of the notice is not prejudicial to the 
veteran.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, 
correspondence from the Defense Threat Reduction Agency is 
associated with the claims file.  Moreover, the veteran's 
statements in support of his claim are of record, including 
testimony provided at a November 2004 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

In March 2008, the veteran's representative requested an 
advisory opinion from an IME.  When, in the judgment of the 
VA or the Board, expert medical opinion, in addition to that 
available within the VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the 
VA or the Board may secure an advisory medical opinion from 
one or more IMEs who are not VA employees.  38 U.S.C.A. § 
7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).

The Board, however, finds that an IME opinion is not 
necessary in this case.  The current medical evidence 
contains sufficient clinical findings and medical assessment 
concerning the etiology of the veteran's thyroid disorder to 
permit the Board to adequately adjudicate this claim.  The 
current record presents no conflict between existing medical 
findings, assessments, or opinions.  As there is no medical 
complexity or controversy in this case requiring an opinion 
from an IME for resolution of the matter on appeal, the Board 
finds that such opinion is not warranted.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
thyroid disease.  Specifically, he contends that while 
serving aboard the USS Atlanta, he was in Nagasaki.  Also, he 
asserts that while aboard the USS Atlanta, he participated in 
Operation SANDSTONE.  

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  
Specifically, the provisions for consideration are under 
38 C.F.R. § 3.309(d), concerning radiation-exposed veterans.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(i),(ii) (2007).

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation SANDSTONE, the 
period April 15, 1948 through May 20, 1948.  38 C.F.R. § 
3.309(d)(3)(v)(C).

In the present case, the veteran reported that he 
participated in Operation Sandstone while serving aboard the 
USS Atlanta as a Seaman Apprentice in May 1948.  A June 2006 
letter from the Defense Threat Reduction Agency confirmed the 
veteran's participation in Operation SANDSTONE.  

Based on the foregoing, it is determined that the veteran 
participated in a radiation-risk activity.  However, this 
finding only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. 
§ 3.309(d)(2).  Such diseases include leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Although the veteran does have thyroid disease, such disease 
is benign, rather than cancerous.  Because thyroid cancer has 
not been demonstrated, a grant of presumptive service 
connection based on radiation exposure is not permissible 
here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In doing so, 
the Board notes that because the veteran's claim is based on 
exposure to ionizing radiation, the provisions of 38 C.F.R. 
§ 3.311 are potentially applicable.  
Specifically, where a claimant does not qualify as a 
"radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one the presumptive conditions 
listed in 38 C.F.R. § 3.309(d)(2), the veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

The veteran's claimed nonmalignant thyroid is not among the 
diseases characterized as "radiogenic" under 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  Again, only thyroid cancer is 
contemplated.  Therefore, the special development procedures 
outlined under 38 C.F.R. § 3.311 do not apply in the present 
case.  Thus, only direct service connection under 38 C.F.R. 
§ 3.303 remains for consideration.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not reveal any complaints or 
treatment referable to a thyroid disorder.  Physical 
examinations, including the veteran's final separation 
examination in April 1952, revealed normal findings.  

Following separation from active service, the record does not 
indicate any treatment for a thyroid disorder until 1998, at 
which time the veteran underwent a thyroidectomy.  

Based on the foregoing, thyroid treatment was not 
demonstrated until approximately 45 years following the 
veteran's separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the veteran has 
not contended that he experienced symptoms of a thyroid 
disorder continuously since his active service.  Rather, he 
contends that the thyroid disorder that arose several decades 
after military discharge was caused by radiation exposure.  

The Board has already considered the provisions of 38 C.F.R. 
§§ 3.309 and 3.311 relating to radiation exposure, and 
determined that they cannot serve as a basis for a grant of 
service connection here.  However, a grant of service 
connection would still be possible if the competent evidence 
of record attributed the currently diagnosed thyroid disorder 
to in-service radiation exposure.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The competent evidence of record does not here establish a 
causal relationship between the veteran's thyroid disorder 
and active service.  Rather, the claims folder contains 
various opinions to the contrary.  For example, a VA examiner 
in October 2006 concluded that the veteran's benign thyroid 
disease was not caused by or the result of in-service 
exposure to ionizing radiation and was not otherwise related 
to service.  The examiner stated that he considered medical 
literature as well as the veteran's medical records in 
arriving at that conclusion.  

An October 2007 opinion written by the Chief Public Health 
and Environmental Hazards Officer also concluded that it was 
unlikely that the veteran's non-malignant thyroid nodular 
disease could be attributed to exposure to ionizing radiation 
in service.  In reaching that conclusion, the veteran's 
individualized radiation dose estimates were considered.  It 
was noted that, per a study of Japanese atomic bomb 
survivors, there was an estimated 2 percent likelihood that 
the dose of radiation to which the veteran was exposed could 
have caused his thyroid disease.  It was also noted that the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health did not address 
benign thyroid nodules, adenomas, or goiters.  

Citing the above opinion, in October 2007, the Director, 
Compensation and Pension Service, concluded that there was no 
reasonable possibility that the veteran's nonmalignant 
thyroid nodular disease could be attributed to his exposure 
to ionizing radiation during participation in Operation 
Sandstone.  

The above opinions were offered following consideration of 
the veteran's in-service radiation dose estimates, medical 
literature, and the veteran's own medical history.  For these 
reasons, they are found to be highly probative.  Moreover, no 
other competent evidence of record refutes such opinions.  In 
this regard, the veteran did state at his November 2004 
hearing that a doctor told him his thyroid goiter was the 
result of ionizing radiation.  However, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The veteran himself believes that his thyroid disorder is 
causally related to radiation exposure incurred during active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for a thyroid disorder, on either a direct or 
presumptive basis.  As the preponderance of the 


evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a thyroid disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


